DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/16/2022.  Claims 1-14 are pending.  Claims 1, and 4-11 have been amended.  Claims 12-14 are new.
The interpretation of “a sealing member” under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Lorimer (US 6,946,399) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the third lower horizontal surface” and “third lower horizontal surface.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2015/0176897) in view of Yoshikawa et al.  (US 2004/0123484).
Regarding claim 1, Jun discloses a supercritical processing apparatus, comprising: a vessel comprised of an upper vessel including a first fluid hole formed in a center thereof (204, 232), and a lower vessel including a second fluid hole formed in a center thereof (202, 230), wherein a supercritical fluid flows via the first fluid hole and the second fluid hole (paragraph 84); and a space defined between a lower surface of the upper vessel and an upper surface of lower vessel and configured to allow a substrate to be placed therein (S).
Jun does not expressly disclose wherein the upper vessel further includes a first guide portion provided at a lower portion thereof to be gradually inclined downward toward a periphery thereof from the first fluid hole, and wherein the supercritical fluid flows along the first guide portion.
Yoshikawa discloses a high pressure apparatus comprising a container (1) with a cylindrical upper body (4) having an inner surface (Figure 8: 4c) of the top wall (4b) formed in a trumpet-like shape or funnel-shape to constitute a fluid dispersion mechanism (25).  Th inner surface (4c) gets closer to the surface of the wafer (2) in a direction oriented outward from the center of the wafer (paragraph 59).  Supercritical fluid is introduced through a passage (20) and evenly applied to the wafer (2; paragraph 60).
Because it is known in the art to have dispersion mechanism as claimed, and the results of the modification would be predictable, namely, evenly dispersing the supercritical fluid, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the upper vessel further includes a first guide portion provided at a lower portion thereof to be gradually inclined downward toward a periphery thereof from the first fluid hole, and wherein the supercritical fluid flows along the first guide portion.
Claims 2-5 are considered to be met by the combination of Jun, in view of Yoshikawa, as applied above and which results in: wherein a width between the upper vessel and the substrate gradually decreases from a central region of the substrate toward a peripheral region thereof (Yoshikawa: 2, 4c; Jun: 204, W); wherein a fluid flows at the same flow velocity in a center region of the substrate and in a peripheral region thereof (this limitation is broadly and reasonably intended use and can be met by using a substrate with a specific geometry, and/or, for example, by flowing the fluid at an extremely low velocity); wherein the lower surface of the upper vessel includes a first lower horizontal surface, a second lower horizontal surface, and a vertical side surface connecting the first horizontal lower surface and the second lower horizontal surface (Jun: see bottom of 204), and wherein the first lower horizontal surface is connected to the first guide portion (Yoshikawa: 4c); wherein the first lower horizontal surface, the second lower horizontal surface and the vertical side surface connected with other to form a first stepped portion of the upper vessel (Jun: bottom of 204), and wherein when viewed in a plan view, the vertical side surface is located outside of a periphery of the substrate (Jun: note that a substrate is intended use and the vertical side surface of Jun is capable of being located outside of a periphery of a substrate).
Claims 6-10 and 14 are considered to be met by the combination of Jun, in view of Yoshikawa, as applied above and which results in: wherein the lower vessel further includes a second guide portion provided at an upper portion thereof to be gradually inclined upward toward a periphery thereof from the second fluid hole, and wherein the supercritical fluid flows along the second guide portion (Jun: see upper surface of 202); further comprising: a seal interposed between the lower surface of the upper vessel and the upper surface of the lower vessels, and sealing a gap between the upper vessel and the lower vessels (100); wherein the upper surface of the lower vessel includes at least two upper horizontal surfaces, wherein an uppermost upper horizontal surface has a recess (Jun: upper part of 204 and recess at 100), a bottom surface of the recess being between the uppermost upper horizontal surface and an upper horizontal surface immediately adjacent thereto (Jun: see radially inner wall adjacent 100), and wherein the seal is provided in the recess of the uppermost upper horizontal surface (Jun: at 100); wherein a vertical thickness of the seal is greater than a depth of the recess of the uppermost upper horizontal surface of the lower vessel (Jun: Figure 9).

Regarding claims 11 and 12, Jun, in view of Yoshikawa, is relied upon as above, but does not expressly disclose wherein the first fluid hole is vertically aligned with the second fluid hole; however, it is established that merely rearranging parts is obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to rearrange the location of the second fluid hole such that it is vertically aligned with the first fluid hole and the results would be predictable.  

As best as can be determined, claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2015/0176897), in view of Yoshikawa et al.  (US 2004/0123484), in view of Cho et al.  (US 2014/0262024), and further in view of Jeong et al.  (US 2015/0303036).
Regarding claim 13, Jun, in view of Yoshikawa, is relied upon as above and further results in wherein an upper surface of the lower vessel includes a first upper sloped surface (Jun: see sloped section of 202), a second upper horizontal surface (Jun: bottom horizontal wall of 202), a third upper horizontal surface (Jun: 212), a first vertical side surface (Jun: vertical wall of 202 above the sloped surface), and wherein the seal is disposed in a region defined by the third upper horizontal surface, the lower surface of the upper vessel, and a second side surface connecting the third upper horizontal surface and the lower surface of the upper vessel (Jun: see Figure 9).
Jun, in view of Yoshikawa, does not expressly disclose wherein the first upper sloped surface connects an end of the second fluid hole to the second upper surface, wherein the first vertical side surface connects the second upper horizontal surface and the third upper horizontal surface.  Instead, Jun discloses that the second fluid hole (230) connects to a second upper horizontal surface (bottom wall of 202) which is connected to a sloped bottom wall (bottom of 202) which is connected to the first vertical side surface (vertical wall above the sloped portion of 202).
Cho discloses a substrate treatment system using supercritical fluid comprising a process chamber (10), having a third supply pipe (Figure 1D: 23) connected to a downwardly inclined sidewall (132s) toward the third supply pipe and/or exhaust pipe (26), which is in turn connected to a horizontal bottom wall of the chamber (10).  The process zone (130) may have a funnel-shape, such that it may be possible to perform the smooth and/or effective supplying and exhausting of the supercritical fluid (paragraphs 88, 91).
Because it is known in the art to have a funnel-shape bottom at a supply pipe, and the results of the modification would be predictable, namely, performing smooth and/or effective supplying and/or exhausting of supercritical fluid, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first upper sloped surface connects an end of the second fluid hole to the second upper surface, wherein the first vertical side surface connects the second upper horizontal surface and the third upper horizontal surface.
Jun, in view of Yoshikawa, does not expressly disclose wherein the second side surface is a vertical side surface, wherein the second vertical side surface connects the third upper horizontal surface to the lower surface of the upper vessel.  Instead, Jun discloses an outer sidewall (214) that extends vertically at a predetermined or desired inclination angle (paragraph 89).
Jeong discloses a substrate treatment apparatus including a sealing member (120) is provided between upper and lower chambers (101, 102) and inserted into a groove (112) on a top surface (102s) of the lower chamber.  Jeong discloses different shapes of the groove (Figures 2, 4-7).  In particular, note the embodiments wherein the groove may have a vertical outer wall (corresponding to the claimed second vertical side surface) or an inclined outer wall (Figures 2, 4, 5).
Because it is known in the art to use various cross sections of the groove, such as one with a vertical outer wall or an inclined outer wall, and the results of the modification would be predictable, namely, use of a known groove design to provide a seal, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the second side surface is a vertical side surface, wherein the second vertical side surface connects the third upper horizontal surface to the lower surface of the upper vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711